Hurt, Judge.
Appellant was convicted of keeping a disorderly house for the purpose of public prostitution. We are not informed by the statement of facts in what county the house was situated, charged to have been kept by defendant. There is no evidence tending to prove that the offense was committed in Mitchell county, the county of the prosecution. This is fatal to the conviction.
Upon the trial no witness swore that the defendant was the keeper or proprietor of the house. The prosecution proved that defendant was the proprietor or keeper, by general report and rumor. This character of testimony was not only insufficient, but clearly inadmissible. (The State v. Hand, 7 Iowa, 411; Allen v. The State, 15 Texas Ct. App., 320.)
It is well settled that proof by general reputation that the house is kept for purposes of prostitution, is both admissible and sufficient to establish its character as a disorderly house. But such proof it not competent to establish that a certain person is the proprietor or keeper of the house.
*157Because there is no proof of venue, and because the evidence fails to establish the fact that defendant was the keeper or proprietor of the house, the judgment is reversed and the cause remanded.
Reversed and remanded.
Opinion delivered May 10, 1884,